Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, an end point condition setter configured to set the end point condition in accordance with a functional expression using at least one of device information about the polishing device and polishing target information about the polishing target as a parameter and to output the set end point condition to the end point detector, wherein the end point condition is the threshold, the maximum time, an elapsed time from detection of the threshold, an average section for smoothing a current waveform including noise, a section for calculating the gradient of a current waveform, and the average section of the gradient, a detection condition of detecting a decrease start point or an increase start point of the waveform of the characteristic value, in combination with the rest of the limitations in claim 1; prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, automatically setting an end point condition which corresponds to an end point of polishing performed by the polishing device, in accordance with a functional expression using at least one of device information about a polishing device and polishing target information about the polishing target as a parameter, wherein the end point condition is the threshold, the maximum time, an elapsed time from detection of the threshold, an average section for smoothing a current waveform including noise, a section for calculating the gradient of a current waveform, and the average section of the gradient, a detection condition of detecting a decrease start point or an increase start point of the waveform of the characteristic value, in combination with the rest of the limitations in claims 10 and 11
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723